Mr. Justice Lawrence delivered the opinion of the Court: In this case the court overruled a demurrer to the fifth plea, and the plaintiff abiding by his demurrer, final judgment was rendered for the defendant. The plea is clearly good. The condition of the delivery bond was that, if the steamboat, or double the sum for which it had been seized, should be forthcoming to answer the judgment of the court, then the obligation should be void. The plea in question sets forth that, after the rendition of the judgment, as alleged in the declaration, a special execution was issued against the boat, under which the officer seized and sold it, the plea further containing a special traverse of the averment in the declaration that the boat was not forthcoming according to the condition of the bond. The only objection taken to this plea in the brief of plaintiff in error is, that it contains no averment that the boat was subject to levy and sale. Hone was necessary. The defendants had nothing to do with that question. They had simply contracted that the boat should be forthcoming to answer the judgment, and the plea shows it was forthcoming, and was sold under the judgment. It is unnecessary to consider the questions raised on the other pleas. Judgment affirmed.